Cross-motions by the parties for summary judgment in an action by a subcontractor to recover on a bond under the provisions of title 40, section 270, United States Code, commonly known as the “ Heard Law.” Order dismissing the complaint and granting summary judgment for the defendant affirmed, with ten dollars costs and disbursements. The remedy given to plaintiff by the statute must be strictly followed through an action in the Federal court in the district where the contract was performed. This prescribed remedy was not followed by the plaintiff. The courts of this State have no jurisdiction of this action. (People v. Metropolitan Surety Co., 211 N. Y. 107.) Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.